- "-__mvm»(muw

Case 1:18-Cv-0270l Docun;%tvl°-é/ ‘?-',i|egf,l?£@/l$ /ge'\'gye 1 of 46…

Fil

D.C. Sup¢rior Court
10/28/2018 IU:ZBIM
clerk of thc Court

IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA

 

Civil Division
#
AARON MCCOY
4011 PARKWOOD COURT *
BRENTWOOD, MD 20722 CASE NO.: 2018 CA 007399 V
*
Plaintiff,
l
v.
*
WASHINGTON METRO AREA
TRANSlT AUTHORITY *
600 5"‘ street, Nw
Washington, DC 20001 *
¢
Defendant.
ll
C MP N'I`

COMES NOW Plaintiff, Aaron McCoy, by and through his attomeys, Seann P.
Malloy, and Ma]loy Law Offices, LLC, and brings forth this fawsuit, and in support thereof state
as follows:
PARTIES

l. Plaintiff, Aaron McCoy, is an adult resident of Prince Gcorge’s County, Maryland.

2. Defendant, Washington Metropolitan Area Transit Authority (llereihat’cer the
“Defendant"` or “WMATA"’) is an interstate compact governmental entity which operates the
Metrorail and Metro bus systems in the Washington, D.C. metropolitan area.

JURISDICTIQN &'D y!L:NUE

3. Jurisdiction is vested in this Coult pursuant to D.C. Code §I 1-921 ( 1981 edition).

 

Case 1:18-Cv-0270l Document 1-5 Filed 11/20/18 Page 2 of 4

COU.NT l §N§g!}gg' -n‘gc`}_

4. Paragraphs 1 - 3 (oue through three) are incorporated by reference as if fully restated
herein.

5. F or that on or about the 30“‘ day of December 2017, the Plaintiff was stopped at
the red traffic light at or near 10"' Street, NE, near Brookland Station in Washington, DC.

6. That at the same date and time, Eric Gallxnan, driver for Det`endant WMATA, was
operating a WMATA Metrobus at or near 10"' Street, NE, near Brookland Station in Washington,
DC.

7. That the Defendant’s driver failed to pay full time and attention to his
surroundings and suddenly, and without warning, struck the left front of Plaintiff’ s motor vehicle
as Defendant’s driver was making a very wide left turn from 10“‘ Street.

8. That the Defendant and its servants, agents, and employees owed duties to the
Plaintiffs, including but not limited to:

(a) to keep said motor vehicle under proper and sufficient control;
(b) to keep a proper lookout;

(c) to exercise ordinary care to avoid a collision;

(d) to yield the ri ght-of-Way to another vehicle;

(e) to obey a traffic control device; and

(f) to not operate his automobile in a reckless and careless manner.

9. 'I`hat the said collision was directly and proximately caused by and did result ii'om
the recklessness, carelessness, and negligence of the Defendant and its servants, agents, and

employees, including but not limited to the following respects:

2

Case 1:18-Cv-0270l Document 1-5 Filed 11/20/18 Page 3 of 4

(a) in failing to keep said motor vehicle under proper and sufficient control;

(b) in failing to keep a proper lookout;

(c) in failing to exercise ordinary care to avoid a collision;

(d) in failing to yield the right-of-way to another vehicle;

(e) in failing to obey a traffic control device;

(t) in operating his automobile in a reckless and careless manner;

(g) and in other respects not now known to the Plaintifl"s but which may become
known prior to or at the time of the trial.

10. Plaintiff alleges that all of his losses and damages, past, present and prospective
were proximately caused by the negligence of the Defendant and its servants, agents, and
employees without any negligence of the Plaintiff contributing thereto.

ll. That at all times relevant hereto the Plainti£f exercised due care for his own safety.

12. That as a direct and proximate result of the collision the said Plaintiff was thrown
forcibly and violently around and about the interior of the said motor vehicle; and

(a) was thereby caused to sustain serious and permanent injuries to his head,
neck, back, body and lixnbs;

(b) Was and will be caused to suffer great physical pain and mental anguish;

(c) suffered shock to his nerves and nervous system;

(d) was and will be required to obtain the care and treatment of hospitals and
physicians for his injuries at considerable expense; and

(e) was and will be unable to engage in his occupation for a period of time,

thereby losing considerable income; and

Case 1:18-Cv-0270l Document 1-5 Filed 11/20/18 Page 4 of 4

(i) was and will be unable to engage in those duties, activities and pursuits for

which he was and is otherwise qualified

13. 'l`hat as a result of the collision, the said Plaintiffwas, is and will be otherwise

hurt, injured and damaged
WHEREFORE, the Plainti'r`t`, Aaron McCoy, demands judgment against Defendant

WMATA, in a sum of $60,000.00 (SIXTY THOUSAND DOLLARS) plus interest and the cost

of this action

Respectfully submitted,

"S` P.ly.` Bs.
Seann P. Malloy, Esq.
Bar No.: 490343
Malloy Law Oti`ices, LLC
7910 Woodmont Avenue, Suite 1250
Bethesda, MD 20814
'l`: (202) 464-0727
F: (888) 607-8691
Seann@malloy-law.com
Attorneyfor Plaintij”

   

ELECTION FOR JURY TRIAL

'l'he Plaintii°l' elects to have the above entitled matter tried before a jury.

. LS_/§_@nn?. Mallov`E,sq.
Seann P. Malloy. Bar No.: 490343

